Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 
This office action is in response to the amendment filed 02/05/2021.
Claims 1, 2-10, 11, 12-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 10, 11, 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over 20190289576 in view 20140064255, and further in view of 20190268055.
Regarding to claim 1, 20190289576 teaches a method for use in an Institute of Electrical and Electronics Engineers (IEEE) 802.11 (802.11) [see Figure 1 and Figure 2] station (STA), the method comprising: 
A receiver configured to receive, from an access point (AP), a poll frame (A polling period means a period in which a PCP/AP or a separate STA conducts a poll on a presence or non-presence of dynamic allocation in DTI by transmitting a poll frame to one or more stations and then receives a Service Period Request (SPR) frame from the one or more STAs. In doing so, the PCP/AP or the separate STA may transmit different poll frames to the one or more STAs and receive SPR frames corresponding to the different poll frames from the one or more STAs, respectively. [0127] As described above, a specific STA having received the poll frame from the PCP/AP or the separate STA may transmit an SPR frame to the PCP/AP or the separate STA in response to the poll frame.[0128] Moreover, it is not mandatory for the one or more STAs having received the poll frame to perform the transmission of the SPR frame. And, whether to transmit the SPR frame may be determined according to a selection made by the one or more STAs) [see Paragraphs 0126-0129]; 
A transmitter configured to transmit, based on the poll frame, a service period request (SPR) frame (Service Period Request) SPR) [see Paragraphs 0126-0129]; and 

However, 20190289576 does not explicitly teach a poll frame that includes response offset between the poll frame and a service  period request (SPR) frame.
20140064255, from the same or similar fields of endeavor, teaches a poll frame that includes response offset (IFS, SIFS) [see Figure 3] between the poll frame and a service  period request (SPR) frame (For example, wireless communication unit 110 may transmit the poll frame and wireless communication unit 120 may transmit the SPR frame, in response to the poll frame, such that the IFS, e.g., between the poll and the SPR frame) [see Figure 3];
Transmitting, in response to the poll frame, at the time offset (IFS, SIFS) , the SPR frame (For example, wireless communication unit 110 may transmit the poll frame and wireless communication unit 120 may transmit the SPR frame, in response to the poll frame, such that the IFS, e.g., between the poll and the SPR frame) [see Figure 3].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190289576 in view of 20140064255 because 20140064255 suggests that  wireless communication units 110 and/or 120 may selectively maintain the allocated time period, e.g., even when there is no data ready for transmission, according, for example, to an explicit request, for example, from driver 112 and/or driver 122, e.g., to reduce a power consumption of devices 102 and/or 104.


However, 20190289576 and 20140064255 do not explicitly teach a service period request (SPR) frame that includes multi-channel control field indicating support for multi-channel transmission.
20190268055, from the same or similar field of endeavor, teaches a service period request (SPR) frame that includes multi-channel control field (EDMG beamforming control field ) indicating support for multi-channel transmission (the beamforming training request information sent by the initiator STA to the AP/PCP may be included in an SPR frame, a grant frame, or a grant acknowledgment frame, for example, included in a newly defined EDMG beamforming control field, a newly defined EDMG dynamic allocation information field, and/or a beamforming control field. The EDMG beamforming control field and the EDMG dynamic allocation information (newly defined EDMG beamforming) field may be defined in a control trailer of the SP request frame) [see Paragraphs 0195 & 0215];
receiving, from the AP, a grant frame that includes an antenna configuration (antenna configuration) [see Paragraph 0135] and a multi-channel allocation (multi-channel allocation) [see Paragraphs 0207 & 0208] to enable the STA to perform a multiple-input and multiple-output (MIMO), multi-channel transmission.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20190289576 and 20140064255), and further in view of 20190268055 because 20190268055 suggests that Embodiments of the present disclosure provide a 

Regarding to claim 10, 20190289576 further teaches wherein the AP is a personal basic service set (PBSS) control point (PCP)/access point (AP) [see Paragraphs 0126-0129].

Regarding to claim 11, 20190289576 teaches an Institute of Electrical and Electronics Engineers (IEEE) 802.11 station (STA), the STA comprising:
receiving, from an access point (AP), a poll frame (A polling period means a period in which a PCP/AP or a separate STA conducts a poll on a presence or non-presence of dynamic allocation in DTI by transmitting a poll frame to one or more stations and then receives a Service Period Request (SPR) frame from the one or more STAs. In doing so, the PCP/AP or the separate STA may transmit different poll frames to the one or more STAs and receive SPR frames corresponding to the different poll frames from the one or more STAs, respectively. [0127] As described above, a specific STA having received the poll frame from the PCP/AP or the separate STA may transmit an SPR frame to the PCP/AP or the separate STA in response to the poll frame.[0128] Moreover, it is not mandatory for the one or more STAs having received the poll frame to perform the transmission of the SPR frame. And, whether to transmit the SPR frame may be determined according to a selection made by the one or more STAs) [see Paragraphs 0126-0129]; 

receiving, from the AP, a grant frame (Grant frame) [see Paragraphs 0126-0129] to enable the STA to perform a multiple-input and multiple-output (MIMO), multi-channel transmission. 
However, 20190289576 does not explicitly teach a poll frame that includes response offset between the poll frame and a service  period request (SPR) frame.
20140064255, from the same or similar fields of endeavor, teaches a poll frame that includes response offset (IFS, SIFS) [see Figure 3] between the poll frame and a service  period request (SPR) frame (For example, wireless communication unit 110 may transmit the poll frame and wireless communication unit 120 may transmit the SPR frame, in response to the poll frame, such that the IFS, e.g., between the poll and the SPR frame) [see Figure 3];
Transmitting, in response to the poll frame, at the time offset (IFS, SIFS) , the SPR frame (For example, wireless communication unit 110 may transmit the poll frame and wireless communication unit 120 may transmit the SPR frame, in response to the poll frame, such that the IFS, e.g., between the poll and the SPR frame) [see Figure 3].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190289576 in view of 20140064255 because 20140064255 suggests that  wireless communication units 110 and/or 120 may selectively maintain the allocated time period, e.g., even when there is no data ready for transmission, according, for example, to an explicit 
However, 20190289576 and 20140064255 do not explicitly teach a service period request (SPR) frame that includes multi-channel control field indicating support for multi-channel transmission.
20190268055, from the same or similar field of endeavor, teaches a service period request (SPR) frame that includes multi-channel control field (EDMG beamforming control field ) indicating support for multi-channel transmission (the beamforming training request information sent by the initiator STA to the AP/PCP may be included in an SPR frame, a grant frame, or a grant acknowledgment frame, for example, included in a newly defined EDMG beamforming control field, a newly defined EDMG dynamic allocation information field, and/or a beamforming control field. The EDMG beamforming control field and the EDMG dynamic allocation information (newly defined EDMG beamforming) field may be defined in a control trailer of the SP request frame) [see Paragraphs 0195 & 0215];
receiving, from the AP, a grant frame that includes an antenna configuration (antenna configuration) [see Paragraph 0135] and a multi-channel allocation (multi-channel allocation) [see Paragraphs 0207 & 0208] to enable the STA to perform a multiple-input and multiple-output (MIMO), multi-channel transmission.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system ( 20190289576 and 20140064255) and further in view of 20190268055 because 20190268055 suggests that embodiments of the present disclosure provide a 

Regarding to claim 20, claim 20 is rejected the same limitations of claim 10 above.

Allowable Subject Matter
Claims 2-4, 5-7, 8-9, 12-14, 15-17, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHUONG T HO/Examiner, Art Unit 2412